Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been transferred to a new Examiner.
	Applicant’s amendments and remarks filed March 10, 2021 have been received and reviewed. Claims 1, 42-67 and 69-71 are now pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 42-67 and 69-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The intended use of the compound of formula Z is as a pharmaceutical. It is suggested to replace the phrase “or a salt thereof” with “or a pharmaceutically acceptable salt thereof” to particularly point out that the physiologically tolerable salts are intended and to exclude toxic salts.
ii) The term “substituted” without saying which substituents are intended is indefinite. One skilled in the art cannot say which substituents are permitted and which ones are not.
iii) The group “acyl” is indefinite. It is unclear what this looks like. Are only acyls derived from carboxylic acids (R-C(O)-, wherein R is alkyl) intended or are there acyls from other acids also intended (sulfonic, phosphonic, etc.)?A clarification is required. See also that acetyl is present in 3C(O)-) which is a narrower group. Similarly, the groups “acylamino,” “heteroacyl” and “heteroacylamino” are indefinite. For “acylamino, is the group carboxamido, 
-C(O)NH2 intended or is this something else? The definition in the specification is flawed. The terms “heteroacyl” and “heteroacylamino” are not nomenclature. One skilled in the art cannot say what is intended, which heteroatoms are present or how many of each are intended. 
iv) Similarly, the groups heteroalkyl, heteroalkoxy and heterocarboxyalkyl are also indefinite because one skilled in the art cannot say which heteroatoms are present, where they are located and how many are intended. A clarification is required. It is unclear whether polymers, such as, polyethoxy are included. It’s unclear whether an alkoxy is considered a heteroalkyl.
v) The term “heteroaryl” is indefinite because it is not known how many atoms are present, how many and what kind of heteroatoms are involved, what size ring is intended and how many rings are present.
vi) The term “comprises” in claims 69 and 70 is open-ended rendering the claims indefinite. Replacing the term with “is” is suggested to make the claim definite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 14, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624